Case 5:18-cr-00258-EJD Document 801-6 Filed 05/27/21 Page 1 of 18




      Exhibit 17
5/22/2021             Case 5:18-cr-00258-EJD          Document
                                    Exclusive: How Elizabeth Holmes’s801-6     Filed
                                                                     House of Cards   05/27/21
                                                                                    Came           Page
                                                                                         Tumbling Down      2 of
                                                                                                       | Vanity Fair18




     F RO M T H E MAGA Z I N E      |    O C TO B E R 201 6




     EXCLUSIVE: HOW ELIZABETH HOLMES’S HOUSE OF CARDS
     CAME TUMBLING DOWN
     In a searing investigation into the once lauded biotech start-up Theranos, Nick Bilton
     discovers that its precocious founder deﬁed medical experts—even her own chief scientist—
     about the veracity of its now discredited blood-testing technology. She built a corporation
     based on secrecy in the hope that she could still pull it oﬀ. Then, it all fell apart.


                       BY N I C K BI LTO N
                       SEPTEMBER 6, 2016




https://www.vanityfair.com/news/2016/09/elizabeth-holmes-theranos-exclusive                                              1/17
5/22/2021             Case 5:18-cr-00258-EJD          Document
                                    Exclusive: How Elizabeth Holmes’s801-6     Filed
                                                                     House of Cards   05/27/21
                                                                                    Came           Page
                                                                                         Tumbling Down      3 of
                                                                                                       | Vanity Fair18




     Theranos founder, chairwoman, and C.E.O. Elizabeth Holmes, in Palo Alto, California, September 2014.   BY E T H A N P I N E S / T H E
     FORBES COLLECTION.




     The War Room



     I
              t was late morning on Friday, October 16, when Elizabeth Holmesrealized that she had
              no other choice. She finally had to address her employees at Theranos, the blood-
              testing start-up that she had founded as a 19-year-old Stanford dropout, which was
     now valued at some $9 billion. Two days earlier, a damning report published in The Wall
     Street Journal had alleged that the company was, in effect, a sham—that its vaunted core
     technology was actually faulty and that Theranos administered almost all of its blood tests
     using competitors’ equipment.

     The article created tremors throughout Silicon Valley, where Holmes, the world’s youngest
     self-made female billionaire, had become a near universally praised figure. Curiosity about
     the veracity of the Journalstory was also bubbling throughout the company’s mustard-and-

https://www.vanityfair.com/news/2016/09/elizabeth-holmes-theranos-exclusive                                                                  2/17
5/22/2021             Case 5:18-cr-00258-EJD          Document
                                    Exclusive: How Elizabeth Holmes’s801-6     Filed
                                                                     House of Cards   05/27/21
                                                                                    Came           Page
                                                                                         Tumbling Down      4 of
                                                                                                       | Vanity Fair18

     green Palo Alto headquarters, which was nearing the end of a $6.7 million renovation.
     Everyone at Theranos, from its scientists to its marketers, wondered what to make of it all.

     For two days, according to insiders, Holmes, who is now 32, had refused to address these
     concerns. Instead, she remained largely holed up in a conference room, surrounded by her
     inner circle. Half-empty food containers and cups of stale coffee and green juice were strewn
     on the table as she strategized with a phalanx of trusted advisers, including Ramesh “Sunny”
     Balwani, then Theranos’s president and C.O.O.; Heather King, the company’s general
     counsel; lawyers from Boies, Schiller & Flexner, the intrepid law firm; and crisis-
     management consultants. Most of the people in the war room had been there for two days
     and nights straight, according to an insider, leaving mainly to shower or make a feeble
     attempt at a couple of hours of shut-eye. There was also an uncomfortable chill in the room.
     At Theranos, Holmes preferred that the temperature be maintained in the mid-60s, which
     facilitated her preferred daily uniform of a black turtleneck with a puffy black vest—a
     homogeneity that she had borrowed from her idol, the late Steve Jobs.

     Holmes had learned a lot from Jobs. Like Apple, Theranos was secretive, even internally.
     Just as Jobs had famously insisted at 1 Infinite Loop, 10 minutes away, that departments
     were generally siloed, Holmes largely forbade her employees from communicating with one
     another about what they were working on—a culture that resulted in a rare form of
     executive omniscience. At Theranos, Holmes was founder, C.E.O., and chairwoman. There
     wasn’t a decision—from the number of American flags framed in the company’s hallway
     (they are ubiquitous) to the compensation of each new hire—that didn’t cross her desk.

     And like Jobs, crucially, Holmes also paid indefatigable attention to her company’s story, its
     “narrative.” Theranos was not simply endeavoring to make a product that sold off the
     shelves and lined investors’ pockets; rather, it was attempting something far more poignant.
     In interviews, Holmes reiterated that Theranos’s proprietary technology could take a
     pinprick’s worth of blood, extracted from the tip of a finger, instead of intravenously, and
     test for hundreds of diseases—a remarkable innovation that was going to save millions of
     lives and, in a phrase she often repeated, “change the world.” In a technology sector
     populated by innumerable food-delivery apps, her quixotic ambition was applauded.
     Holmes adorned the covers of Fortune, Forbes, and Inc., among other publications. She was
     profiled in The New Yorker and featured on a segment of Charlie Rose. In the process, she
     amassed a net worth of around $4 billion.


https://www.vanityfair.com/news/2016/09/elizabeth-holmes-theranos-exclusive                                              3/17
5/22/2021             Case 5:18-cr-00258-EJD          Document
                                    Exclusive: How Elizabeth Holmes’s801-6     Filed
                                                                     House of Cards   05/27/21
                                                                                    Came           Page
                                                                                         Tumbling Down      5 of
                                                                                                       | Vanity Fair18




     Theranos blood-testing machines.                  BY J I M W I L S O N / T H E N E W YO R K T I M E S / R E D U X .




     O
                      ne of the only journalists who seemed unimpressed by this narrative was John
                      Carreyrou, a recalcitrant health-care reporter from The Wall Street Journal.
                      Carreyrou came away from The New Yorker story surprised by Theranos’s
     secrecy—such behavior was to be expected at a tech company but not a medical operation.
     Moreover, he was also struck by Holmes’s limited ability to explain how it all worked. When
     The New Yorkerreporter asked about Theranos’s technology, she responded, somewhat
     cryptically, “a chemistry is performed so that a chemical reaction occurs and generates a
     signal from the chemical interaction with the sample, which is translated into a result,
     which is then reviewed by certified laboratory personnel.”

     Shortly after reading the article, Carreyrou started investigating Theranos’s medical
     practices. As it turned out, there was an underside to Theranos’s story that had not been told
     —one that involved questionable lab procedures and results, among other things. Soon after
     Carreyrou began his reporting, David Boies, the superstar lawyer—and Theranos board
     member—who had taken on Bill Gates in the 1990s and represented Al Gore during the
https://www.vanityfair.com/news/2016/09/elizabeth-holmes-theranos-exclusive                                                4/17
5/22/2021             Case 5:18-cr-00258-EJD          Document
                                    Exclusive: How Elizabeth Holmes’s801-6     Filed
                                                                     House of Cards   05/27/21
                                                                                    Came           Page
                                                                                         Tumbling Down      6 of
                                                                                                       | Vanity Fair18

     2000 Florida recount case, visited the Journal newsroom for a five-hour meeting. Boies
     subsequently returned to the Journal to meet with the paper’s editor in chief, Gerard Baker.
     Eventually, on October 16, 2015, the Journal published the article: HOT STARTUP
     THERANOS HAS STRUGGLED WITH ITS BLOOD-TEST TECHNOLOGY.


                                                    Get 1 year for $15 + a free tote.
                                                                    Join now




     During the two days in the war room, according to numerous insiders, Holmes heard
     various response strategies. The most cogent suggestion advocated enlisting members of the
     scientific community to publicly defend Theranos—its name an amalgam of “therapy” and
     “diagnosis.” But no scientist could credibly vouch for Theranos. Under Holmes’s direction,
     the secretive company had barred other scientists from writing peer-review papers on its
     technology.

     Absent a plan, Holmes embarked on a familiar course—she doubled down on her narrative.
     She left the war room for her car—she is often surrounded by her security detail, which
     sometimes numbers as many as four men, who (for safety reasons) refer to the young C.E.O.
     as “Eagle 1”—and headed to the airport. (She has been known to fly alone on a $6.5 million
     Gulfstream G150.) Holmes subsequently took off for Boston to attend a luncheon for a
     previously scheduled appearance at the Harvard Medical School Board of Fellows, where
     she would be honored as an inductee. During the trip, Holmes fielded calls from her
     advisers in the war room. She and her team decided on an interview with Jim Cramer, the
     host of CNBC’s Mad Money, with whom she had a friendship that dated from a previous
     interview. It was quickly arranged.

     Cramer generously began the interview by asking Holmes what had happened. Holmes, who
     talks slowly and deliberately, and blinks with alarming irregularity, replied with a variation
     of a line from Jobs. “This is what happens when you work to change things,” she said, her
     long blond hair tousled, her smile amplified by red lipstick. “First they think you’re crazy,
     then they fight you, and then, all of a sudden, you change the world.” When Cramer asked
     Holmes for a terse true-or-false answer about an accusation in the article, she replied with a
     meandering 198-word retort.


https://www.vanityfair.com/news/2016/09/elizabeth-holmes-theranos-exclusive                                              5/17
5/22/2021             Case 5:18-cr-00258-EJD          Document
                                    Exclusive: How Elizabeth Holmes’s801-6     Filed
                                                                     House of Cards   05/27/21
                                                                                    Came           Page
                                                                                         Tumbling Down      7 of
                                                                                                       | Vanity Fair18

     By the time she returned to Palo Alto, the consensus was that it was time, at last, for Holmes
     to address her hundreds of employees. A company-wide e-mail instructed technicians in lab
     coats, programmers in T-shirts and jeans, and a slew of support staff to meet in the
     cafeteria. There, Holmes, with Balwani at her side, began an eloquent speech in her typical
     baritone, explaining to her loyal colleagues that they were changing the world. As she
     continued, Holmes grew more impassioned. The Journal, she said, had gotten the story
     wrong. Carreyrou, she insisted, with a tinge of fury, was simply picking a fight. She handed
     the stage to Balwani, who echoed her sentiments.

     After he wrapped up, the leaders of Theranos stood before their employees and surveyed the
     room. Then a chant erupted. “Fuck you . . .,” employees began yelling in unison,
     “Carreyrou.” It began to grow louder still. “Fuck you, Carreyrou!” Soon men and women in
     lab coats, and programmers in T-shirts and jeans, joined in. They were chanting with fervor:
     “Fuck you, Carreyrou!,” they cried out. “Fuck you, Carreyrou! Fuck. You. Carrey-rou!”



     The Game



     I
              n Silicon Valley, every company has an origin story—a fable, often slightly
              embellished, that humanizes its mission for the purpose of winning over investors, the
              press, and, if it ever gets to that point, customers, too. These origin stories can provide
     a unique, and uniquely powerful, lubricant in the Valley. After all, while Silicon Valley is
     responsible for some truly astounding companies, its business dealings can also replicate
     one big confidence game in which entrepreneurs, venture capitalists, and the tech media
     pretend to vet one another while, in reality, functioning as cogs in a machine that is
     designed to not question anything—and buoy one another all along the way.

     It generally works like this: the venture capitalists (who are mostly white men) don’t really
     know what they’re doing with any certainty—it’s impossible, after all, to truly predict the
     next big thing—so they bet a little bit on every company that they can with the hope that one
     of them hits it big. The entrepreneurs (also mostly white men) often work on a lot of
     meaningless stuff, like using code to deliver frozen yogurt more expeditiously or apps that
     let you say “Yo!” (and only “Yo!”) to your friends. The entrepreneurs generally glorify their
     efforts by saying that their innovation could change the world, which tends to appease the
     venture capitalists, because they can also pretend they’re not there only to make money.
     And this also helps seduce the tech press (also largely comprised of white men), which is
https://www.vanityfair.com/news/2016/09/elizabeth-holmes-theranos-exclusive                                              6/17
5/22/2021                Case 5:18-cr-00258-EJD          Document
                                       Exclusive: How Elizabeth Holmes’s801-6     Filed
                                                                        House of Cards   05/27/21
                                                                                       Came           Page
                                                                                            Tumbling Down      8 of
                                                                                                          | Vanity Fair18

     often ready to play a game of access in exchange for a few more page views of their story
     about the company that is trying to change the world by getting frozen yogurt to customers
     more expeditiously. The financial rewards speak for themselves. Silicon Valley, which is 50
     square miles, has created more wealth than any place in human history. In the end, it isn’t
     in anyone’s interest to call bullshit.



            “I DON’T THINK YOUR IDEA IS GOING TO WORK,” ONE PROFESSOR RECALLS TELLING HOLMES.



     When Elizabeth Holmes emerged on the tech scene, around 2003, she had a preternaturally
     good story. She was a woman. She was building a company that really aimed to change the
     world. And, as a then dark-haired 19-year-old first-year at Stanford University’s School of
     Chemical Engineering, she already comported herself in a distinctly Jobsian fashion. She
     adopted black turtlenecks, would boast of never taking a vacation, and would come to
     practice veganism. She quoted Jane Austen by heart and referred to a letter that she had
     written to her father when she was nine years old insisting, “What I really want out of life is
     to discover something new, something that mankind didn’t know was possible to do.” And it
     was this instinct, she said, coupled with a childhood fear of needles, that led her to come up
     with her revolutionary company.

     Holmes had indeed mastered the Silicon Valley game. Revered venture capitalists, such as
     Tim Draper and Steve Jurvetson, invested in her; Marc Andreessen called her the next Steve
     Jobs. She was plastered on the covers of magazines, featured on TV shows, and offered
     keynote-speaker slots at tech conferences. (Holmes spoke at *Vanity Fair’*s 2015 New
     Establishment Summit less than two weeks before Carreyrou’s first story appeared in the
     Journal.) In some ways, the near-universal adoration of Holmes reflected her extraordinary
     comportment. In others, however, it reflected the Valley’s own narcissism. Finally, it
     seemed, there was a female innovator who was indeed able to personify the Valley’s vision of
     itself—someone who was endeavoring to make the world a better place.




https://www.vanityfair.com/news/2016/09/elizabeth-holmes-theranos-exclusive                                                 7/17
5/22/2021             Case 5:18-cr-00258-EJD          Document
                                    Exclusive: How Elizabeth Holmes’s801-6     Filed
                                                                     House of Cards   05/27/21
                                                                                    Came           Page
                                                                                         Tumbling Down      9 of
                                                                                                       | Vanity Fair18




            The original Theranos laboratory, in Palo Alto, 2014.              BY D R E W K E L LY.




     H
                      olmes’s real story, however, was a little more complicated. When she first came
                      up with the precursor to the idea of Theranos, which eventually aimed to reap
                      vast amounts of data from a few droplets of blood derived from the tip of a
     finger, she approached several of her professors at Stanford, according to someone who
     knew Holmes back then. But most explained to the chemical-engineering major that it was
     virtually impossible to do so with any real efficacy. “I told her, I don’t think your idea is
     going to work,” Phyllis Gardner, a professor of medicine at Stanford, said to me, about
     Holmes’s seminal pitch for Theranos. As Gardner explained, it is impossible to get a precise
     result from the tip of a finger for most of the tests that Theranos would claim to conduct
     accurately. When a finger is pricked, the probe breaks up cells, allowing debris, among other
     things, to escape into the interstitial fluid. While it is feasible to test for pathogens this way,
     a pinprick is too unreliable for obtaining more nuanced readings. Furthermore, there isn’t
     that much reliable data that you can reap from such a small amount of blood. But Holmes
     was nothing if not determined. Rather than drop her idea, she tried to persuade Channing
     Robertson, her adviser at Stanford, to back her in her quest. He did. (“It would not be
     unusual for finger-stick testing to be met with skepticism,” says a spokesman for Theranos.
     “Patents from that period explain Elizabeth’s ideas and were foundational for the company’s
     current technologies.”)
https://www.vanityfair.com/news/2016/09/elizabeth-holmes-theranos-exclusive                                              8/17
5/22/2021            Case 5:18-cr-00258-EJD        Document
                                   Exclusive: How Elizabeth Holmes’s801-6     FiledCame
                                                                     House of Cards 05/27/21      Page
                                                                                        Tumbling Down     10 Fair
                                                                                                      | Vanity of 18
     Holmes subsequently raised $6 million in funding, the first of almost $700 million that
     would follow. Money often comes with strings attached in Silicon Valley, but even by its
     byzantine terms, Holmes’s were unusual. She took the money on the condition that she
     would not divulge to investors how her technology actually worked, and that she had final
     say and control over every aspect of her company. This surreptitiousness scared off some
     investors. When Google Ventures, which focuses more than 40 percent of its investments on
     medical technology, tried to perform due diligence on Theranos to weigh an investment,
     Theranos never responded. Eventually, Google Ventures sent a venture capitalist to a
     Theranos Walgreens Wellness Center to take the revolutionary pinprick blood test. As the
     V.C. sat in a chair and had several large vials of blood drawn from his arm, far more than a
     pinprick, it became apparent that something was amiss with Theranos’s promise.

     Google Ventures wasn’t the only group with knowledge of blood testing which felt that way.
     One of Holmes’s first major hires, thanks to an introduction by Channing Robertson, was
     Ian Gibbons, an accomplished British scientist who had a slew of degrees from Cambridge
     University and had spent 30 years working on diagnostic and therapeutic products. Gibbons
     was tall and handsome, with straight reddish-brown hair and blue eyes. He had never
     owned a pair of jeans and spoke with a British accent that was a combination of colloquial
     and posh. In 2005, Holmes named him chief scientist.

     Gibbons, who was diagnosed with cancer shortly after joining the company, encountered a
     host of issues with the science at Theranos, but the most glaring was simple: the results
     were off. This conclusion soon led Gibbons to realize that Holmes’s invention was more of
     an idea than a reality. Still, bound by the scientific method, Gibbons wanted to try every
     possible direction and exhaust every option. So, for years, while Holmes put her fund-
     raising talents to use—hiring hundreds of marketers, salespeople, communications
     specialists, and even the Oscar-winning filmmaker Errol Morris, who was commissioned to
     make short industrial documentaries—Gibbons would wake early, walk his dogs along a trail
     near his home, and then set off for the office before seven A.M. In his downtime, he would
     read I, Claudius, a novel about a man who plays dumb to unwittingly become the most
     powerful person on earth.

     While Gibbons grew ever more desperate to come up with a solution to the inaccuracies of
     the blood-testing technology, Holmes presented her company to more investors, and even
     potential partners, as if it had a working, fully realized product. Holmes adorned her
     headquarters and Web site with slogans claiming, “One tiny drop changes everything,” and
https://www.vanityfair.com/news/2016/09/elizabeth-holmes-theranos-exclusive                                            9/17
5/22/2021            Case 5:18-cr-00258-EJD        Document
                                   Exclusive: How Elizabeth Holmes’s801-6     FiledCame
                                                                     House of Cards 05/27/21      Page
                                                                                        Tumbling Down     11 Fair
                                                                                                      | Vanity of 18
     “All the same tests. One tiny sample,” and went into media overdrive. She also proved an
     effective crisis manager. In 2012, for instance, Holmes began talking to the Department of
     Defense about using Theranos’s technology on the battlefield in Afghanistan. But specialists
     at the D.O.D. soon uncovered that the technology wasn’t entirely accurate, and that it had
     not been vetted by the Food and Drug Administration. When the department notified the
     F.D.A. that something was amiss, according to The Washington Post, Holmes contacted
     Marine general James Mattis, who had initiated the pilot program. He immediately e-
     mailed his colleagues about moving the project forward. Mattis was later added to the
     company board when he retired from the service. (Mattis says he never tried to interfere
     with the F.D.A. but rather was “interested in rapidly having the company’s technologies
     tested legally and ethically.”)

     At around the same time, Theranos also decided to sue Richard Fuisz, an old friend and
     neighbor of Holmes’s family, alleging that he had stolen secrets that belonged to Theranos.
     As the suit progressed—it was eventually settled—Fuisz’s lawyers issued subpoenas to
     Theranos executives involved with the “proprietary” aspects of the technology. This included
     Ian Gibbons. But Gibbons didn’t want to testify. If he told the court that the technology did
     not work, he would harm the people he worked with; if he wasn’t honest about the
     technology’s problems, however, consumers could potentially harm their health, maybe
     even fatally.




https://www.vanityfair.com/news/2016/09/elizabeth-holmes-theranos-exclusive                                            10/17
5/22/2021            Case 5:18-cr-00258-EJD        Document
                                   Exclusive: How Elizabeth Holmes’s801-6     FiledCame
                                                                     House of Cards 05/27/21      Page
                                                                                        Tumbling Down     12 Fair
                                                                                                      | Vanity of 18




            The late scientist Ian Gibbons.



https://www.vanityfair.com/news/2016/09/elizabeth-holmes-theranos-exclusive                                            11/17
5/22/2021            Case 5:18-cr-00258-EJD        Document
                                   Exclusive: How Elizabeth Holmes’s801-6     FiledCame
                                                                     House of Cards 05/27/21      Page
                                                                                        Tumbling Down     13 Fair
                                                                                                      | Vanity of 18
     Holmes, meanwhile, did not seem willing to tolerate his resistance, according to his wife,
     Rochelle Gibbons. Even though Gibbons had warned that the technology wasn’t ready for
     the public, Holmes was preparing to open “Theranos Wellness Centers” in dozens of
     Walgreens across Arizona. “Ian felt like he would lose his job if he told the truth,” Rochelle
     told me as she wept one summer morning in Palo Alto. “Ian was a real obstacle for
     Elizabeth. He started to be very vocal. They kept him around to keep him quiet.” Channing
     Robertson, who had brought Gibbons to Theranos, recalls a different conversation, noting,
     “He suggested to me on numerous occasions that what we had accomplished at that time
     was sufficient to commercialize.”

     A few months later, on May 16, 2013, Gibbons was sitting in the family room with Rochelle,
     the afternoon light draping the couple, when the telephone rang. He answered. It was one of
     Holmes’s assistants. When Gibbons hung up, he was beside himself. “Elizabeth wants to
     meet with me tomorrow in her office,” he told his wife in a quivering voice. “Do you think
     she’s going to fire me?” Rochelle Gibbons, who had spent a lot of time with Holmes, knew
     that she wanted control. “Yes,” she said to her husband, reluctantly. She told him she
     thought he was going to be fired. Later that evening, gripped and overwhelmed with worry,
     Ian Gibbons tried to commit suicide. He was rushed to the hospital. A week later, with his
     wife by his side, Ian Gibbons died.

     When Rochelle called Holmes’s office to explain what had happened, the secretary was
     devastated and offered her sincere condolences. She told Rochelle Gibbons that she would
     let Holmes know immediately. But a few hours later, rather than a condolence message
     from Holmes, Rochelle instead received a phone call from someone at Theranos demanding
     that she immediately return any and all confidential Theranos property.



     The Enforcer



     I
              n hundreds of interviews with the media and on panels, Holmes honed her story to
              near perfection. She talked about how she didn’t play with Barbies as a child, and how
              her father, Christian Holmes IV, who worked in environmental technology for Enron
     before going on to work in a number of senior government jobs in Washington, was one of
     her idols. But her reverence for Steve Jobs was perhaps most glaring. Besides the
     turtlenecks, Holmes’s proprietary blood-analysis device, which she named “Edison” after
     Thomas Edison, resembled Jobs’s NeXT computer. She designed her Theranos office with
https://www.vanityfair.com/news/2016/09/elizabeth-holmes-theranos-exclusive                                            12/17
5/22/2021            Case 5:18-cr-00258-EJD        Document
                                   Exclusive: How Elizabeth Holmes’s801-6     FiledCame
                                                                     House of Cards 05/27/21      Page
                                                                                        Tumbling Down     14 Fair
                                                                                                      | Vanity of 18
     Le Corbusier black leather chairs, a Jobs favorite. She also adhered to a strange diet of only
     green juices (cucumber, parsley, kale, spinach, romaine lettuce, and celery), to be drunk
     only at specific times of the day. Like Jobs, too, her company was her life. She rarely ever
     left the office, only going home to sleep. To celebrate her birthday, Holmes held a party at
     Theranos headquarters with her employees. (Her brother, Christian, also works at
     Theranos.)

     But the most staggering characteristic that she borrowed from the late C.E.O. was his
     obsession with secrecy. And while Jobs had a fearsome security force who ensured that
     confidential information rarely, if ever, left Apple’s headquarters, Holmes had a single
     enforcer: Sunny Balwani, the company’s president and chief operating officer, until he
     stepped down in May. Balwani, who had previously worked at Lotus and Microsoft, had no
     experience in medicine. He was hired in 2009 to focus on e-commerce. Nevertheless, he was
     soon put in charge of the company’s most secret medical technology.

     According to a number of people with knowledge of the situation, the two had met years
     before he began at the company, when Holmes took a trip to China after she graduated from
     high school. The two eventually started dating, numerous people told me, and remained
     very loyal even after their relationship ended. Among Holmes’s security detail, Balwani was
     known as “Eagle 2.”

     When employees questioned the accuracy of the company’s blood-testing technology, it was
     Balwani who would chastise them in e-mails (or in person), sternly telling staffers, “This
     must stop,” as The Wall Street Journal reported. He ensured that scientists and engineers at
     Theranos did not talk to one another about their work. Applicants who came for job
     interviews were told that they wouldn’t know what the actual job was unless they were
     hired. Employees who spoke publicly about the company were met with legal threats. On
     LinkedIn, one former employee noted next to his job description, “I worked here, but every
     time I say what I did I get a letter from a lawyer. I probably will get a letter from a lawyer for
     writing this.” If people visited any of Theranos’s offices and refused to sign the company’s
     lengthy non-disclosure agreement, they were not allowed inside.

     Balwani’s lack of medical experience might have seemed unusual at such a company. But
     few at Theranos were in a position to point fingers. As Holmes started to assemble her board
     of directors, she chose a dozen older white men, almost none of whom had a background in
     anything related to health care. This included former secretary of state Henry Kissinger,

https://www.vanityfair.com/news/2016/09/elizabeth-holmes-theranos-exclusive                                            13/17
5/22/2021            Case 5:18-cr-00258-EJD        Document
                                   Exclusive: How Elizabeth Holmes’s801-6     FiledCame
                                                                     House of Cards 05/27/21      Page
                                                                                        Tumbling Down     15 Fair
                                                                                                      | Vanity of 18
     former secretary of state George Shultz, former Georgia senator and chairman of the Armed
     Services Committee Sam Nunn, and William J. Perry, the former defense secretary. (Bill
     Frist, the former Senate majority leader, and former cardiovascular doctor, was an
     exception.) “This was a board that was better suited to decide if America should invade Iraq
     than vet a blood-testing company,” one person said to me. Gibbons told his wife that
     Holmes commanded their attention masterfully.




     T
                    heranos’s board may not have been equipped to ask what exactly the company was
                    building, or how, but others were. While Holmes was bounding around the world
                    on a private plane, speaking on panels with Bill Clinton, and giving passionate
     TED talks, two government organizations started quietly inspecting the company. On
     August 25, 2015, months before the Journal story broke, three investigators from the F.D.A.
     arrived, unannounced, at Theranos’s headquarters, on Page Mill Road, with two more
     investigators sent to the company’s blood-testing lab in Newark, California, demanding to
     inspect the facilities.

     According to someone close to the company, Holmes was sent into a panic, calling advisers
     to try to resolve the issue. At around the same time, regulators from the Centers for
     Medicare and Medicaid Services, which regulates laboratories, visited the labs and found
     major inaccuracies in the testing being done on patients. (The Newark lab was run by an
     employee who was criticized for insufficient laboratory experience.) C.M.S. also soon
     discovered that some of the tests Theranos was performing were so inaccurate that they
     could leave patients at risk of internal bleeding, or of stroke among those prone to blood
     clots. The agency found that Theranos appeared to ignore erratic results from its own
     quality-control checks during a six-month period last year and supplied 81 patients with
     questionable test results.

     While the government was scouring through Theranos’s inaccurate files and data, Carreyrou
     was approaching the story not as a fawning tech blogger, but rather as a diligent
     investigative reporter. Carreyrou, who had worked at the Journal since 1999, had covered
     topics ranging from terrorism to European politics and financial misdeeds before returning
     to the New York newsroom and taking over the health-and-sciences bureau. As a reporter of
     obscure and often faceless subjects, he was not enticed by access, nor was he afraid of
     lawyers. In fact, he had won two Pulitzer Prizes for taking on nemeses as significant as
     Vivendi and the U.S. government. After a team of seasoned lawyers arrived at the

https://www.vanityfair.com/news/2016/09/elizabeth-holmes-theranos-exclusive                                            14/17
5/22/2021            Case 5:18-cr-00258-EJD        Document
                                   Exclusive: How Elizabeth Holmes’s801-6     FiledCame
                                                                     House of Cards 05/27/21      Page
                                                                                        Tumbling Down     16 Fair
                                                                                                      | Vanity of 18
     Journalnewsroom, Carreyrou was simply emboldened. “It’s O.K. if you’ve got a smartphone
     app or a social network, and you go live with it before it’s ready; people aren’t going to die,”
     he told me. “But with medicine, it’s different.”

     Meanwhile, Theranos had its lawyers send a letter to Rochelle Gibbons’s attorney,
     threatening legal action for talking to a reporter. “It has been the Company’s desire not to
     pursue legal action against Mrs. Gibbons,” a lawyer for Boies, Schiller & Flexner wrote.
     “Unless she immediately ceases these actions, she will leave the Company no other option
     but to pursue litigation to definitively put an end [to] these actions once and for all.” Others
     who spoke to the Journal were met with similar threats.




https://www.vanityfair.com/news/2016/09/elizabeth-holmes-theranos-exclusive                                            15/17
5/22/2021                Case 5:18-cr-00258-EJD        Document
                                       Exclusive: How Elizabeth Holmes’s801-6     FiledCame
                                                                         House of Cards 05/27/21      Page
                                                                                            Tumbling Down     17 Fair
                                                                                                          | Vanity of 18




            BY C A R LO S C H AVA RR Í A / T H E N E W YO R K T I M E S / R E D U X .




     The End



     B
                        ack in March 2009, Holmes returned to the Stanford campus, where her story had
                        begun, to talk to a group of students at the Stanford Technology Ventures
                        Program. Her hair wasn’t yet bleached blond, but she had started to wear her
     uniform of a black turtleneck, and she was just beginning to morph into the idol she would
     soon become in Silicon Valley. For 57 minutes, Holmes paced in front of a chalkboard and
     answered questions about her vision. “It became clear to me,” she said with conviction, “that
     if I needed to, I’d re-start this company as much as possible to make this thing happen.”

     This is exactly what Holmes seems to be doing now. Executives from Theranos, including
     Holmes and Balwani, declined to sit for interviews. But on a recent July afternoon, I
     traveled to the company’s headquarters anyway. From the outside, Theranos seems to be in
     a sad state. The parking lot was devoid of cars, with more than half the spaces empty (or half
     full, depending on your outlook). The giant American flag that hangs in front of the building
     was flaccid at half-staff. On the edge of the parking lot, a couple of employees were smoking
     cigarettes as a single security guard stood nearby, taking a selfie.

     On the Friday morning that they gathered in the war room, Holmes and her team of
     advisers had believed that there would be one negative story from the Journal, and that
     Holmes would be able to squash the controversy. Then it would be back to business as

https://www.vanityfair.com/news/2016/09/elizabeth-holmes-theranos-exclusive                                                16/17
5/22/2021            Case 5:18-cr-00258-EJD        Document
                                   Exclusive: How Elizabeth Holmes’s801-6     FiledCame
                                                                     House of Cards 05/27/21      Page
                                                                                        Tumbling Down     18 Fair
                                                                                                      | Vanity of 18
     usual, telling her flawlessly curated story to investors, to the media, and now to patients who
     used her technology.

     Holmes and her advisers couldn’t have been more wrong. Carreyrou subsequently wrote
     more than two dozen articles about the problems at Theranos. Walgreens severed its
     relationship with Holmes, shuttering all of its Wellness Centers. The F.D.A. banned the
     company from using its Edison device. In July, the Centers for Medicare and Medicaid
     Services banned Holmes from owning or running a medical laboratory for two years. (This
     decision is currently under appeal.) Then came the civil and criminal investigations by the
     U.S. Securities and Exchange Commission and the U.S. Attorney’s Office for the Northern
     District of California and two class-action fraud lawsuits. Theranos’s board has
     subsequently been cleaved in two, with Kissinger, Shultz, and Frist now merely
     “Counselors.” Holmes, meanwhile, isn’t going anywhere. As the C.E.O. and chairwoman of
     Theranos, only she can elect to replace herself.

     Forbes, clearly embarrassed by its cover story, removed Holmes from its list of “America’s
     Richest Self-Made Women.” A year earlier, it had estimated her wealth at $4.5 billion.
     “Today, Forbes is lowering our estimate of her net worth to nothing,” the editors wrote.
     Fortune had its mea culpa, with the author stating boldly that “Theranos misled me.”
     Director Adam McKay, fresh off his Oscar for The Big Short, has even signed on to make a
     movie based on Holmes, tentatively titled Bad Blood. (On the bright side for Holmes,
     Jennifer Lawrence is attached as the lead.)

     Silicon Valley, once so taken by Holmes, has turned its back, too. Countless investors have
     been quick to point out that they did not invest in the company—that much of its money
     came from the relatively somnolent worlds of mutual funds, which often accrue the savings
     of pensioners and retirees; private equity; and smaller venture-capital operations on the
     East Coast. In the end, one of the only Valley V.C. shops that actually invested in Theranos
     was Draper Fisher Jurvetson. Many may have liked what Holmes represented about their
     industry, but they didn’t seem to trust her with their money.

     Meanwhile, Holmes has somehow compartmentalized it all. In August, she flew to
     Philadelphia to speak at the American Association for Clinical Chemistry’s annual
     conference. Before she stepped out onstage, the conference organizers played the song
     “Sympathy for the Devil” for the ballroom, packed with more than 2,500 doctors and
     scientists. Holmes was wearing a blue button-up shirt and black blazer (she has recently

https://www.vanityfair.com/news/2016/09/elizabeth-holmes-theranos-exclusive                                            17/17
